DETAILED ACTION
Claims 1-12 were subjected to restriction requirement mailed on 02/22/2022.
Applicants filed a response, and elected Group I, claims 1-4, and withdrew claims 5-12, with traverse on 02/22/2022.
Claims 1-12 are pending, and claims 5-12 are withdrawn after consideration.
Claims 1-4 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 04/20/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Traversal is based at least upon the fact that there is no undue burden to examine all of the claims in the application. In particular, the Examiner in the international PCT application examined all of the claims as evidenced by the International Search Report/Written Opinion dated December 19, 2018. Therefore, there should be no undue burden in examining all claims in the present application.”

Remarks, p. 2
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I to V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-5 of the previous Office Action. 
Therefore, given that the Examiner has properly established that Groups I to V lack unity as set forth in pages 3-5 of the Office Action mailed 02/22/2022, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2018/010615, filed 09/11/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2018-0079687, filed 07/10/2018; KR10-2017-0116264, 09/12/2017) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsou et al., US 5,314,760 (Tsou) (provided in IDS received on 01/14/2020), and taken in view of evidence by Teranishi et al., Size control of monodispersed Pt nanoparticles and their 2D organization by electrophoretic deposition, J. Phys. Chem. B 1999, 103, 3818-3827 (Teranishi).
Regarding claims 1-2 and 4, Tsou discloses a platinum poly(4-vinylpyridine) catalyst supported on carbon powder (i.e., carbon carrier) (Tsou, column 8, Example 9), wherein a preferred particle size of the supported catalytic material is from about 25-1000 angstrom units (2.5 to 100 nm, i.e., the platinum is necessarily in the form of nanoparticles) (Tsou, column 5, lines 25-28).
Tsou further discloses one embodiment of the catalyst of the invention is prepared by adsorbing onto a finely divided graphite (i.e., graphite reads upon a crystalline carbon carrier), a solution of metal salt, in admixture with poly(vinylpyridine) (i.e., forming a polymer layer on a surface of the graphite); useful polymer include poly(4-vinylpyridine) (which reads upon Formula I, wherein L is a direct bond.) (Tsou, column 3, lines 20-30).
Tsou further discloses the preparation of the platinum poly(4-vinylpyridine) catalyst supported on carbon powder, a platinum salt, (NH4)2 PtCl4 was added to 12.5 milliliters of a solution of poly(4-vinylpyridine) in methanol. The mixture was filtered and methanol was added. Carbon powder was added to this mixture and the mixture stirred for 4 hours; thereafter, the solution was filtered (i.e, producing a polymer layer provided on a surface of the carbon carrier and platinum provided on the polymer layer) (Tsou, column 8, Example 9).
Furthermore, according to Teranishi, Pt salt is reduced by methanol and results formation of platinum nanoparticles (Teranishi, page 3819, Section “Formation of Pt Nanoparticles”). 

Regarding claim 3, as applied to claim 1, Tsou further discloses that the poly(4-vinylpyridine) having a molecular weight of 4.9*105 (i.e., 490,000 g/mol) (Tsou, column 6, 1st paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al., US 5,659,457 (Lian), in view of Xu et al., Effect of particle size on the activity and durability of the Pt/C electrocatalyst for proton exchange membrane fuel cells, Applied Catalysis B: Environmental, 2012, 111-112, 264-270 (Xu).
Regarding claims 1-2, Lian discloses protonated poly(4-vinylpyridine) (reads upon Formula I, wherein L is a direct bond) is coated onto particles of activated carbon that have high surface area, and the coating (reads upon a polymer layer) is then imbedded with a metal that exhibits electroactive behavior (Lian, Abstract).
Lian further discloses the protonically conducting polymer has one or more electroactive metals such as Pt (Lian, column 3, lines 20-23).
Lian does not explicitly disclose that the imbedded metal is in the form of nanoparticles.
With respect to the difference, Xu teaches carbon supported Pt with various average particle sizes and characterized at the cathode of proton exchange membrane fuel cells (Xu, Abstract). Xu specifically teaches Pt with various average particle sizes ranging from sub 3 nm to 6.5 nm (Xu, Abstract).
As Xu expressly teaches, the reduction of surface defects during the particle size increase alleviates the strong adsorption of oxygenated species on the Pt surface, resulting in both an improved ORR surface specific activity and a better electrochemical stability for Pt/C electrocatalysts. However, the simultaneous ESA loss with the particle size increase reduces the utilization of Pt atoms, and the ORR mass specific activity is balanced with a maximum value when the mean Pt particle size falls around 4 nm (Xu, page 270, Conclusion).
Xu is analogous art as Xu is drawn to carbon supported material as cathode of fuel cells.
In light of the motivation of controlling Pt particle size, as taught by Xu, it therefore would have been obvious to a person of ordinary skill in the art to control the average particle size of the one or more electroactive metals such as Pt, to e.g., 4 nm (i.e., Pt metal nanoparticles), in order to achieve a maximum value of ORR mass specific activity, and thereby arrive at the claimed invention.
	

Regarding claim 3, as applied to claim 1, Lian further discloses poly(4-vinylpyridine) (PVP) with a molecular weight of about 50,000 (Lian, column 4, 3rd paragraph).

Regarding claim 4, as applied to claim 1, Lian further discloses in Example 3, the activated carbon being graphite (i.e., crystalline carbon carrier) (Lian, column 5, 2nd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732